DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Michael Monaco (No.52,041) on January 19 and 20, 2021.
Claim 1. (Currently Amended) A method for performing, by a station (STA) apparatus, multi-user (MU) transmission in a wireless communication system, the method comprising:
generating a physical protocol data unit (PPDU) including a preamble field and a data field; and
transmitting the PPDU to another STA,
wherein the preamble field includes one or more long training field (LTF) fields,
wherein the LTF fields are generated based on a LTF sequence,

wherein the common sequence is used by each of two or more stations, the two or more stations including the another station, 
wherein, for each of the two or more stations, the common sequence is scrambled by different ones of the M rows of the predefined matrix,
based on a length of the common sequence being not divisible by M:
wherein elements included in a first part of the common sequence whose length is an integer multiple of M is multiplied by elements included in a specific row of the predefined matrix per a length M,
wherein a second part of the common sequence whose length is (i) a total length of the common sequence minus the length of the first part of the common sequence and (ii) shorter than M is multiplied by a part of the elements (i) included in the specific row of the predefined matrix and (ii) whose length is same with the length of the second part of the common sequence,
wherein the part of the elements included in the specific row of the predefined matrix is at least one element corresponding to the length of the second part of the common sequence from a front of the elements included in the specific row of the predefined matrix, and
wherein the LTE sequence comprises (i) the multiplied first part of the common sequence and (ii) the multiplied second part of the common sequence which is located after the multiplied first part of the common sequence.

a radio frequency (RF) unit including a transceiver configured to send or receive a radio signal; and
a processor configured to control the RF unit,
wherein the processor is configured to generates a physical protocol data unit (PPDU) including a preamble field and a data field; and
transmit the PPDU to another STA,
wherein the preamble field includes one or more long training field (LTF) fields,
wherein the LTF fields are generated based on a LTF sequence,
wherein the LTF sequence is generated based on (i) a common sequence and (ii) a predefined matrix that is a matrix of M rows and M columns (M=natural number) having orthogonality between each of rows,
wherein the common sequence is used by each of two or more stations, the two or more stations including the another station, 
wherein, for each of the two or more stations, the common sequence is scrambled by different ones of the M rows of the predefined matrix,
 based on a length of the common sequence being not divisible by M:
wherein elements included in a first part of the common sequence whose length is an integer multiple of M is multiplied by elements included in a specific row of the predefined matrix per a length M,
wherein a second part of the common sequence whose length is (i) a total length of the common sequence minus the length of the first part of the common sequence and 
wherein the part of the elements included in the specific row of the predefined matrix is at least one element corresponding to the length of the second part of the common sequence from a front of the elements included in the specific row of the predefined matrix, and
wherein the LTE sequence comprises (i) the multiplied first part of the common sequence and (ii) the multiplied second part of the common sequence which is located after the multiplied first part of the common sequence.
Allowable Subject Matter
Claims 1-20 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Kang (US 2011/0142020 A1) discloses a method for performing, by a station (STA) apparatus, multi-user (MU) transmission in a wireless communication system (Fig. 1, BSS2), the method comprising:
generating a physical protocol data unit (PPDU) including a preamble field and a data field see [0059-0060]; and
transmitting the PPDU to another STA see [0056-0059],
wherein the preamble field includes one or more long training field(LTF) field see Table 1, 

wherein the LTF sequence is generated based on (i) a common sequence and (ii) a predefined matrix that is a matrix of M rows and M columns (M=natural number) having orthogonality between each of rows see [0018-0020],
wherein the common sequence is used by each of two or more stations, the two or more stations including the another station see [0025].
based on a length of the common sequence being not divisible by M see Fig. 8 :
wherein elements included in a first part of the common sequence whose length is an integer multiple of M is multiplied by elements included in a specific row of the predefined matrix per a length M see [0017-0020, 0083] Fig. 8 STA1 and STA2 ,
wherein a second part of the common sequence whose length is (i) a total length of the common sequence minus the length of the first part of the common sequence and (ii) shorter than M is multiplied by a part of the elements see [0018] Fig. 8,
Seok (CA 2856040 A1) discloses wherein, for each of the two or more stations, the common sequence is scrambled by different ones of the M rows of the predefined matrix see [0109],
Kwon (US 2011/0170627 A1) discloses wherein the second part is generated based on multiplying a subset of the one row of the predefined matrix corresponding to the length of the second part, wherein the subset of the one row of the predefined matrix consists of a number of consecutive first elements corresponding to a number of elements in the second part see [0025-26], wherein each row of the predefined matrix is applied to corresponding different STAs see [0027].

a radio frequency (RF) unit configured to send or receive a radio signal see Fig. 12; and
a processor configured to control the RF unit see Fig. 12,
wherein the processor is configured to generates a physical protocol data unit (PPDU) including a preamble field and a data field see Table 1; and
transmitting the PPDU to another STA see [0056, 0059],
wherein the preamble field includes one or more long training field(LTF) fields see table 1, [0062]
wherein the LTF fields are generated based on a LTF sequence comprises at a first part and a second part see Fig. 6-8,
wherein the LTF sequence is generated based on (i) a common sequence and (ii) a predefined matrix that is a matrix of M rows and M columns (M=natural number) having orthogonality between each of rows see [0018-20],
wherein the common sequence is used by each of two or more stations, the two or more stations including the another station see [0025],
based on a length of the common sequence being not divisible by M Fig. 8:
wherein elements included in a first part of the common sequence whose length is an integer multiple of M is multiplied by elements included in a specific row of the predefined matrix per a length M see [0017-0020, 0083] Fig. 8 STA1 and STA2,

Seok (CA 2856040 A1) discloses wherein, for each of the two or more stations, the common sequence is scrambled by different ones of the M rows of the predefined matrix see [0109],
Kwon discloses wherein the second part is generated based on multiplying a subset of the one row of the predefined matrix corresponding to the length of the second part, wherein the subset of the one row of the predefined matrix consists of a number of consecutive first elements corresponding to a number of elements in the second part see [0025-26], wherein each row of the predefined matrix is applied to corresponding different STAs see [0027].
Either singularly or in combination, fail to anticipate or render the limitation " wherein a second part of the common sequence whose length is (i) a total length of the common sequence minus the length of the first part of the common sequence and (ii) shorter than M is multiplied by a part of the elements (i) included in the specific row of the predefined matrix and (ii) whose length is same with the length of the second part of the common sequence, wherein the part of the elements included in the specific row of the predefined matrix is at least one element corresponding to the length of the second part of the common sequence from a front of the elements included in the specific row of the predefined matrix, and wherein the LTE sequence comprises (i) the multiplied first part of the common sequence and (ii) the multiplied second part of the common sequence which is located after the multiplied first part of the common sequence".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415